GILDERSLEEVE, P. J.
(dissenting). The complaint alleges two causes (1) plaintiffs at the request of the Structural Concrete Company, a corporation, delivered at the property of defendant certain building materials, for which the sum of $1,088.53 is due and owing; that such materials were delivered with the knowledge and consent of the defendant, and were used in the erection of houses on the property aforesaid for defendant; that thereafter defendant requested plaintiffs to supply further materials for the houses, and promised plaintiffs to pay the bill aforesaid owing by the said corporation to plaintiffs, in consideration for plaintiffs’ delivering more materials; that plaintiffs did furnish more materials, but defendant refused to pay the said bill due from the Structural Concrete Company to plaintiffs. The second cause of action is for the price of the said material so furnished by plaintiffs to defendant. The sum claimed in the second cause of action has been offered by defendant to plaintiffs, and there appears to be no issue as to that-cause of action. The answer denies the allegations of the first cause of action with regard to any promise to pay the debt of the Structural Concrete Company, and claims that such alleged promise, if made, was void as a special promise to pay the debt of another for more than $50, of which promise no written memorandum of any kind was made, and “that the buyer at the time of the alleged sale did not accept or receive any part of such goods, nor did the buyer at the said time pay any part of the purchase money.” The jury found for plaintiffs, and defendant appeals.
The facts appear to be substantially as follows: Prior to April 9 or 10, 1907, plaintiffs furnished building materials to the Structural Con*676crete Company, which was building certain houses for defendant. The said corporation abandoned the job, leaving the debt to plaintiffs mentioned in the complaint unpaid. Some of the material had gone into defendañt’s houses, and some are claimed by defendant to have been used in a house near by belonging to one Mrs.' Morgan, but there is some evidence tending to show that defendant paid the corporation for materials used in the houses both of Mrs. Morgan and defendant. Defendant continued the work, and plaintiffs supplied more materials. The plaintiff claims that defendant agreed to pay the debt of the corporation, which is denied by defendant. There is sufficient evidence that, with the knowledge and consent of the defendant, a large portion at least qf .the materials furnished by plaintiffs to the corporation were used in defendant’s houses. Also there is evidence, which the jury could believe, that the defendant promised to pay the debt of the corporation as a part consideration for plaintiffs continuing to supply materials for defendant’s houses after the default of the corporation, and that, in virtue of that consideration, further materials were actually delivered by plaintiffs to defendant and used in defendant’s houses, thus constituting performance of the contract on the part .of plaintiffs.
The record discloses no errors of vital importance, and the judgment should be affirmed.